
	
		I
		112th CONGRESS
		2d Session
		H. R. 6117
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Conyers (for
			 himself, Mr. Berman,
			 Mr. Nadler,
			 Ms. Zoe Lofgren of California,
			 Mr. Cohen,
			 Mr. Johnson of Georgia,
			 Ms. Chu, Ms. Linda T. Sánchez of California,
			 Ms. Schakowsky,
			 Ms. Norton,
			 Mr. Dingell,
			 Mr. George Miller of California,
			 Ms. McCollum,
			 Mr. Kucinich,
			 Mr. Capuano,
			 Mr. Filner,
			 Ms. Lee of California,
			 Mr. Gutierrez,
			 Mr. Doggett, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 11, United States Code, to improve
		  protections for employees and retirees in business
		  bankruptcies.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Protecting Employees and
			 Retirees in Business Bankruptcies Act of 2012.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Improving Recoveries for Employees and Retirees
				
					Sec. 101. Increased wage priority.
					Sec. 102. Claim for stock value losses in defined contribution
				plans.
					Sec. 103. Priority for severance pay.
					Sec. 104. Financial returns for employees and
				retirees.
					Sec. 105. Priority for WARN Act damages.
					Title II—Reducing Employees’ and Retirees’ Losses
					Sec. 201. Rejection of collective bargaining
				agreements.
					Sec. 202. Payment of insurance benefits to retired
				employees.
					Sec. 203. Protection of employee benefits in a sale of
				assets.
					Sec. 204. Claim for pension losses.
					Sec. 205. Payments by secured lender.
					Sec. 206. Preservation of jobs and benefits.
					Sec. 207. Termination of exclusivity.
					Title III—Restricting Executive Compensation Programs
					Sec. 301. Executive compensation upon exit from
				bankruptcy.
					Sec. 302. Limitations on executive compensation
				enhancements.
					Sec. 303. Assumption of executive benefit plans.
					Sec. 304. Recovery of executive compensation.
					Sec. 305. Preferential compensation transfer.
					Title IV—Other Provisions
					Sec. 401. Union proof of claim.
					Sec. 402. Exception from automatic stay.
				
			2.FindingsThe Congress finds the following:
			(1)Business
			 bankruptcies have increased sharply in recent years and remain at high levels.
			 These bankruptcies include several of the largest business bankruptcy filings
			 in history. As the use of bankruptcy has expanded, job preservation and
			 retirement security are placed at greater risk.
			(2)Laws enacted to
			 improve recoveries for employees and retirees and limit their losses in
			 bankruptcy cases have not kept pace with the increasing and broader use of
			 bankruptcy by businesses in all sectors of the economy. However, while
			 protections for employees and retirees in bankruptcy cases have eroded,
			 management compensation plans devised for those in charge of troubled
			 businesses have become more prevalent and are escaping adequate
			 scrutiny.
			(3)Changes in the law
			 regarding these matters are urgently needed as bankruptcy is used to address
			 increasingly more complex and diverse conditions affecting troubled businesses
			 and industries.
			IImproving
			 Recoveries for Employees and Retirees 
			101.Increased wage
			 prioritySection 507(a) of
			 title 11, United States Code, is amended—
				(1)in paragraph (4)—
					(A)by striking
			 $10,000 and inserting $20,000;
					(B)by striking
			 within 180 days; and
					(C)by striking
			 or the date of the cessation of the debtor’s business, whichever occurs
			 first,;
					(2)in paragraph
			 (5)(A), by striking—
					(A)within 180
			 days; and
					(B)or the date
			 of the cessation of the debtor’s business, whichever occurs first;
			 and
					(3)in paragraph (5),
			 by striking subparagraph (B) and inserting the following:
					
						(B)for each such
				plan, to the extent of the number of employees covered by each such plan,
				multiplied by
				$20,000.
						.
				102.Claim for stock
			 value losses in defined contribution plansSection 101(5) of title 11, United States
			 Code, is amended—
				(1)in subparagraph
			 (A), by striking or at the end;
				(2)in subparagraph
			 (B), by inserting or after the semicolon; and
				(3)by adding at the
			 end the following:
					
						(C)right or interest in equity securities of
				the debtor, or an affiliate of the debtor, held in a defined contribution plan
				(within the meaning of section 3(34) of the Employee Retirement Income Security
				Act of 1974 (29 U.S.C. 1002(34))) for the benefit of an individual who is not
				an insider, a senior executive officer, or any of the 20 next most highly
				compensated employees of the debtor (if 1 or more are not insiders), if such
				securities were attributable to either employer contributions by the debtor or
				an affiliate of the debtor, or elective deferrals (within the meaning of
				section 402(g) of the Internal Revenue Code of 1986), and any earnings thereon,
				if an employer or plan sponsor who has commenced a case under this title has
				committed fraud with respect to such plan or has otherwise breached a duty to
				the participant that has proximately caused the loss of
				value.
						.
				103.Priority for
			 severance paySection 503(b)
			 of title 11, United States Code, is amended—
				(1)in paragraph (8),
			 by striking and at the end;
				(2)in paragraph (9),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(10)severance pay owed to employees of the
				debtor (other than to an insider, other senior management, or a consultant
				retained to provide services to the debtor), under a plan, program, or policy
				generally applicable to employees of the debtor (but not under an individual
				contract of employment), or owed pursuant to a collective bargaining agreement,
				for layoff or termination on or after the date of the filing of the petition,
				which pay shall be deemed earned in full upon such layoff or termination of
				employment.
						.
				104.Financial
			 returns for employees and retireesSection 1129(a) of title 11, United States
			 Code is amended—
				(1)by adding at the
			 end the following:
					
						(17)The plan provides
				for recovery of damages payable for the rejection of a collective bargaining
				agreement, or for other financial returns as negotiated by the debtor and the
				authorized representative under section 1113 (to the extent that such returns
				are paid under, rather than outside of, a
				plan).
						;
				and
				(2)by striking
			 paragraph (13) and inserting the following:
					
						(13)With respect to retiree benefits, as that
				term is defined in section 1114(a), the plan—
							(A)provides for the
				continuation after its effective date of payment of all retiree benefits at the
				level established pursuant to subsection (e)(1)(B) or (g) of section 1114 at
				any time before the date of confirmation of the plan, for the duration of the
				period for which the debtor has obligated itself to provide such benefits, or
				if no modifications are made before confirmation of the plan, the continuation
				of all such retiree benefits maintained or established in whole or in part by
				the debtor before the date of the filing of the petition; and
							(B)provides for
				recovery of claims arising from the modification of retiree benefits or for
				other financial returns, as negotiated by the debtor and the authorized
				representative (to the extent that such returns are paid under, rather than
				outside of, a
				plan).
							.
				105.Priority for
			 WARN Act damagesSection
			 503(b)(1)(A)(ii) of title 11, United States Code is amended to read as
			 follows:
				
					(ii)wages and
				benefits awarded pursuant to a judicial proceeding or a proceeding of the
				National Labor Relations Board as back pay or damages attributable to any
				period of time occurring after the date of commencement of the case under this
				title, as a result of a violation of Federal or State law by the debtor,
				without regard to the time of the occurrence of unlawful conduct on which the
				award is based or to whether any services were rendered on or after the
				commencement of the case, including an award by a court under section 2901 of
				title 29, United States Code, of up to 60 days’ pay and benefits following a
				layoff that occurred or commenced at a time when such award period includes a
				period on or after the commencement of the case, if the court determines that
				payment of wages and benefits by reason of the operation of this clause will
				not substantially increase the probability of layoff or termination of current
				employees or of nonpayment of domestic support obligations during the case
				under this
				title.
					.
			IIReducing
			 Employees’ and Retirees’ Losses
			201.Rejection of
			 collective bargaining agreementsSection 1113 of title 11, United States
			 Code, is amended by striking subsections (a) through (f) and inserting the
			 following:
				
					(a)The debtor in
				possession, or the trustee if one has been appointed under this chapter, other
				than a trustee in a case covered by subchapter IV of this chapter and by title
				I of the Railway Labor Act, may reject a collective bargaining agreement only
				in accordance with this section. Hereinafter in this section, a reference to
				the trustee includes a reference to the debtor in possession.
					(b)No provision of
				this title shall be construed to permit the trustee to unilaterally terminate
				or alter any provision of a collective bargaining agreement before complying
				with this section. The trustee shall timely pay all monetary obligations
				arising under the terms of the collective bargaining agreement. Any such
				payment required to be made before a plan confirmed under section 1129 is
				effective has the status of an allowed administrative expense under section
				503.
					(c)(1)If the trustee seeks
				modification of a collective bargaining agreement, then the trustee shall
				provide notice to the labor organization representing the employees covered by
				the agreement that modifications are being proposed under this section, and
				shall promptly provide an initial proposal for modifications to the agreement.
				Thereafter, the trustee shall confer in good faith with the labor organization,
				at reasonable times and for a reasonable period in light of the complexity of
				the case, in attempting to reach mutually acceptable modifications of such
				agreement.
						(2)The initial proposal and subsequent
				proposals by the trustee for modification of a collective bargaining agreement
				shall be based upon a business plan for the reorganization of the debtor, and
				shall reflect the most complete and reliable information available. The trustee
				shall provide to the labor organization all information that is relevant for
				negotiations. The court may enter a protective order to prevent the disclosure
				of information if disclosure could compromise the debtor’s position with
				respect to its competitors in the industry, subject to the needs of the labor
				organization to evaluate the trustee’s proposals and any application for
				rejection of the agreement or for interim relief pursuant to this
				section.
						(3)In consideration of Federal policy
				encouraging the practice and process of collective bargaining and in
				recognition of the bargained-for expectations of the employees covered by the
				agreement, modifications proposed by the trustee—
							(A)shall be proposed only as part of a
				program of workforce and nonworkforce cost savings devised for the
				reorganization of the debtor, including savings in management personnel
				costs;
							(B)shall be limited to modifications
				designed to achieve a specified aggregate financial contribution for the
				employees covered by the agreement (taking into consideration any labor cost
				savings negotiated within the 12-month period before the filing of the
				petition), and shall be not more than the minimum savings essential to permit
				the debtor to exit bankruptcy, such that confirmation of a plan of
				reorganization is not likely to be followed by the liquidation, or the need for
				further financial reorganization, of the debtor (or any successor to the
				debtor) in the short-term; and
							(C)shall not be disproportionate or
				overly burden the employees covered by the agreement, either in the amount of
				the cost savings sought from such employees or the nature of the
				modifications.
							(d)(1)If, after a period of
				negotiations, the trustee and the labor organization have not reached an
				agreement over mutually satisfactory modifications, and further negotiations
				are not likely to produce mutually satisfactory modifications, the trustee may
				file a motion seeking rejection of the collective bargaining agreement after
				notice and a hearing. Absent agreement of the parties, no such hearing shall be
				held before the expiration of the 21-day period beginning on the date on which
				notice of the hearing is provided to the labor organization representing the
				employees covered by the agreement. Only the debtor and the labor organization
				may appear and be heard at such hearing. An application for rejection shall
				seek rejection effective upon the entry of an order granting the relief.
						(2)In consideration of Federal policy
				encouraging the practice and process of collective bargaining and in
				recognition of the bargained-for expectations of the employees covered by the
				agreement, the court may grant a motion seeking rejection of a collective
				bargaining agreement only if, based on clear and convincing evidence—
							(A)the court finds that the trustee has
				complied with the requirements of subsection (c);
							(B)the court has considered alternative
				proposals by the labor organization and has concluded that such proposals do
				not meet the requirements of paragraph (3)(B) of subsection (c);
							(C)the court finds that further
				negotiations regarding the trustee’s proposal or an alternative proposal by the
				labor organization are not likely to produce an agreement;
							(D)the court finds that implementation of
				the trustee’s proposal shall not—
								(i)cause a material diminution in the
				purchasing power of the employees covered by the agreement;
								(ii)adversely affect the ability of
				the debtor to retain an experienced and qualified workforce; or
								(iii)impair the debtor’s labor
				relations such that the ability to achieve a feasible reorganization would be
				compromised; and
								(E)the court concludes that rejection of the
				agreement and immediate implementation of the trustee’s proposal is essential
				to permit the debtor to exit bankruptcy, such that confirmation of a plan of
				reorganization is not likely to be followed by liquidation, or the need for
				further financial reorganization, of the debtor (or any successor to the
				debtor) in the short term.
							(3)If the trustee has implemented a
				program of incentive pay, bonuses, or other financial returns for insiders,
				senior executive officers, or the 20 next most highly compensated employees or
				consultants providing services to the debtor during the bankruptcy, or such a
				program was implemented within 180 days before the date of the filing of the
				petition, the court shall presume that the trustee has failed to satisfy the
				requirements of subsection (c)(3)(C).
						(4)In no case shall the court enter an
				order rejecting a collective bargaining agreement that would result in
				modifications to a level lower than the level proposed by the trustee in the
				proposal found by the court to have complied with the requirements of this
				section.
						(5)At any time after the date on which
				an order rejecting a collective bargaining agreement is entered, or in the case
				of an agreement entered into between the trustee and the labor organization
				providing mutually satisfactory modifications, at any time after such agreement
				has been entered into, the labor organization may apply to the court for an
				order seeking an increase in the level of wages or benefits, or relief from
				working conditions, based upon changed circumstances. The court shall grant the
				request only if the increase or other relief is not inconsistent with the
				standard set forth in paragraph (2)(E).
						(e)During a period in
				which a collective bargaining agreement at issue under this section continues
				in effect, and if essential to the continuation of the debtor’s business or in
				order to avoid irreparable damage to the estate, the court, after notice and a
				hearing, may authorize the trustee to implement interim changes in the terms,
				conditions, wages, benefits, or work rules provided by the collective
				bargaining agreement. Any hearing under this subsection shall be scheduled in
				accordance with the needs of the trustee. The implementation of such interim
				changes shall not render the application for rejection moot.
					(f)Rejection of a
				collective bargaining agreement constitutes a breach of the agreement, and
				shall be effective no earlier than the entry of an order granting such relief.
				Notwithstanding the foregoing, solely for purposes of determining and allowing
				a claim arising from the rejection of a collective bargaining agreement,
				rejection shall be treated as rejection of an executory contract under section
				365(g) and shall be allowed or disallowed in accordance with section 502(g)(1).
				No claim for rejection damages shall be limited by section 502(b)(7). Economic
				self-help by a labor organization shall be permitted upon a court order
				granting a motion to reject a collective bargaining agreement under subsection
				(d) or pursuant to subsection (e), and no provision of this title or of any
				other provision of Federal or State law may be construed to the
				contrary.
					(g)The trustee shall
				provide for the reasonable fees and costs incurred by a labor organization
				under this section, upon request and after notice and a hearing.
					(h)A collective
				bargaining agreement that is assumed shall be assumed in accordance with
				section
				365.
					.
			202.Payment of
			 insurance benefits to retired employeesSection 1114 of title 11, United States
			 Code, is amended—
				(1)in subsection (a),
			 by inserting , whether or not the debtor asserts a right to unilaterally
			 modify such payments under such plan, fund, or program before the
			 period at the end;
				(2)in subsection
			 (b)(2), by inserting after section the following: , and a
			 labor organization serving as the authorized representative under subsection
			 (c)(1),;
				(3)in subsection (f),
			 by striking (f) and all that follows through paragraph (2) and
			 inserting the following:
					
						(f)(1)If a trustee seeks
				modification of retiree benefits, then the trustee shall provide a notice to
				the authorized representative that modifications are being proposed pursuant to
				this section, and shall promptly provide an initial proposal. Thereafter, the
				trustee shall confer in good faith with the authorized representative at
				reasonable times and for a reasonable period in light of the complexity of the
				case in attempting to reach mutually satisfactory modifications.
							(2)The initial proposal and subsequent
				proposals by the trustee shall be based upon a business plan for the
				reorganization of the debtor and shall reflect the most complete and reliable
				information available. The trustee shall provide to the authorized
				representative all information that is relevant for the negotiations. The court
				may enter a protective order to prevent the disclosure of information if
				disclosure could compromise the debtor’s position with respect to its
				competitors in the industry, subject to the needs of the authorized
				representative to evaluate the trustee’s proposals and an application pursuant
				to subsection (g) or (h).
							(3)Modifications proposed by the
				trustee—
								(A)shall be proposed only as part of a
				program of workforce and nonworkforce cost savings devised for the
				reorganization of the debtor, including savings in management personnel
				costs;
								(B)shall be limited to modifications that are
				designed to achieve a specified aggregate financial contribution for the
				retiree group represented by the authorized representative (taking into
				consideration any cost savings implemented within the 12-month period before
				the date of filing of the petition with respect to the retiree group), and
				shall be no more than the minimum savings essential to permit the debtor to
				exit bankruptcy, such that confirmation of a plan of reorganization is not
				likely to be followed by the liquidation, or the need for further financial
				reorganization, of the debtor (or any successor to the debtor) in the short
				term; and
								(C)shall not be disproportionate or
				overly burden the retiree group, either in the amount of the cost savings
				sought from such group or the nature of the
				modifications.
								;
				(4)in subsection (g)—
					(A)by striking (g) and all that
			 follows through the semicolon at the end of paragraph (3) and inserting the
			 following:
						
							(g)(1)If, after a period of negotiations, the
				trustee and the authorized representative have not reached agreement over
				mutually satisfactory modifications and further negotiations are not likely to
				produce mutually satisfactory modifications, then the trustee may file a motion
				seeking modifications in the payment of retiree benefits after notice and a
				hearing. Absent agreement of the parties, no such hearing shall be held before
				the expiration of the 21-day period beginning on the date on which notice of
				the hearing is provided to the authorized representative. Only the debtor and
				the authorized representative may appear and be heard at such hearing.
								(2)The court may grant a motion to
				modify the payment of retiree benefits only if, based on clear and convincing
				evidence—
									(A)the court finds that the trustee has
				complied with the requirements of subsection (f);
									(B)the court has considered alternative
				proposals by the authorized representative and has determined that such
				proposals do not meet the requirements of subsection (f)(3)(B);
									(C)the court finds that further
				negotiations regarding the trustee’s proposal or an alternative proposal by the
				authorized representative are not likely to produce a mutually satisfactory
				agreement;
									(D)the court finds that implementation of the
				proposal shall not cause irreparable harm to the affected retirees; and
									(E)the court concludes that an order granting
				the motion and immediate implementation of the trustee’s proposal is essential
				to permit the debtor to exit bankruptcy, such that confirmation of a plan of
				reorganization is not likely to be followed by liquidation, or the need for
				further financial reorganization, of the debtor (or a successor to the debtor)
				in the short term.
									(3)If a trustee has implemented a
				program of incentive pay, bonuses, or other financial returns for insiders,
				senior executive officers, or the 20 next most highly compensated employees or
				consultants providing services to the debtor during the bankruptcy, or such a
				program was implemented within 180 days before the date of the filing of the
				petition, the court shall presume that the trustee has failed to satisfy the
				requirements of subparagraph (f)(3)(C).
								;
				and
					(B)by striking
			 “except that in no case” and inserting the following:
						
							(4)In no
				case
							;
				and
					(5)by striking
			 subsection (k) and redesignating subsections (l) and (m) as subsections (k) and
			 (l), respectively.
				203.Protection of
			 employee benefits in a sale of assetsSection 363(b) of title 11, United States
			 Code, is amended by adding at the end the following:
				
					(3)In approving a sale under this subsection,
				the court shall consider the extent to which a bidder has offered to maintain
				existing jobs, preserve terms and conditions of employment, and assume or match
				pension and retiree health benefit obligations in determining whether an offer
				constitutes the highest or best offer for such
				property.
					.
			204.Claim for
			 pension lossesSection 502 of
			 title 11, United States Code, is amended by adding at the end the
			 following:
				
					(l)The court shall
				allow a claim asserted by an active or retired participant, or by a labor
				organization representing such participants, in a defined benefit plan
				terminated under section 4041 or 4042 of the Employee Retirement Income
				Security Act of 1974, for any shortfall in pension benefits accrued as of the
				effective date of the termination of such pension plan as a result of the
				termination of the plan and limitations upon the payment of benefits imposed
				pursuant to section 4022 of such Act, notwithstanding any claim asserted and
				collected by the Pension Benefit Guaranty Corporation with respect to such
				termination.
					(m)The court shall
				allow a claim of a kind described in section 101(5)(C) by an active or retired
				participant in a defined contribution plan (within the meaning of section 3(34)
				of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(34))),
				or by a labor organization representing such participants. The amount of such
				claim shall be measured by the market value of the stock at the time of
				contribution to, or purchase by, the plan and the value as of the commencement
				of the
				case.
					.
			205.Payments by
			 secured lenderSection 506(c)
			 of title 11, United States Code, is amended by adding at the end the following:
			 If employees have not received wages, accrued vacation, severance, or
			 other benefits owed under the policies and practices of the debtor, or pursuant
			 to the terms of a collective bargaining agreement, for services rendered on and
			 after the date of the commencement of the case, then such unpaid obligations
			 shall be deemed necessary costs and expenses of preserving, or disposing of,
			 property securing an allowed secured claim and shall be recovered even if the
			 trustee has otherwise waived the provisions of this subsection under an
			 agreement with the holder of the allowed secured claim or a successor or
			 predecessor in interest..
			206.Preservation of
			 jobs and benefitsTitle 11,
			 United States Code, is amended—
				(1)by inserting
			 before section 1101 the following:
					
						1100.Statement of
				purposeA debtor commencing a
				case under this chapter shall have as its principal purpose the reorganization
				of its business to preserve going concern value to the maximum extent possible
				through the productive use of its assets and the preservation of jobs that will
				sustain productive economic
				activity.
						;
				(2)in section
			 1129(a), as amended by section 104, by adding at the end the following:
					
						(18)The debtor has demonstrated that the
				reorganization preserves going concern value to the maximum extent possible
				through the productive use of the debtor’s assets and preserves jobs that
				sustain productive economic activity.
						;
				
				(3)in section 1129(c), by striking the last
			 sentence and inserting the following: “If the requirements of subsections (a)
			 and (b) are met with respect to more than 1 plan, the court shall, in
			 determining which plan to confirm—
					
						(1)consider the
				extent to which each plan would preserve going concern value through the
				productive use of the debtor’s assets and the preservation of jobs that sustain
				productive economic activity; and
						(2)confirm the plan
				that better serves such interests.
						A plan
				that incorporates the terms of a settlement with a labor organization
				representing employees of the debtor shall presumptively constitute the plan
				that satisfies this subsection.;
				and
				(4)in the table of
			 sections for chapter 11, by inserting the following before the item relating to
			 section 1101:
					
						
							1100. Statement of
				purpose.
						
						.
				207.Termination of
			 exclusivitySection 1121(d) of
			 title 11, United States Code, is amended by adding at the end the
			 following:
				
					(3)For purposes of this subsection, cause for
				reducing the 120-day period or the 180-day period includes the
				following:
						(A)The filing of a motion pursuant to
				section 1113 seeking rejection of a collective bargaining agreement if a plan
				based upon an alternative proposal by the labor organization is reasonably
				likely to be confirmed within a reasonable time.
						(B)The proposed filing of a plan by a
				proponent other than the debtor, which incorporates the terms of a settlement
				with a labor organization if such plan is reasonably likely to be confirmed
				within a reasonable
				time.
						.
			IIIRestricting
			 Executive Compensation Programs
			301.Executive
			 compensation upon exit from bankruptcySection 1129(a) of title 11, United States
			 Code, is amended—
				(1)in paragraph (4),
			 by adding at the end the following: “Except for compensation subject to review
			 under paragraph (5), payments or other distributions under the plan to or for
			 the benefit of insiders, senior executive officers, and any of the 20 next most
			 highly compensated employees or consultants providing services to the debtor,
			 shall not be approved except as part of a program of payments or distributions
			 generally applicable to employees of the debtor, and only to the extent that
			 the court determines that such payments are not excessive or disproportionate
			 compared to distributions to the debtor’s nonmanagement workforce.”; and
				(2)in paragraph
			 (5)—
					(A)in subparagraph
			 (A)(ii), by striking and at the end; and
					(B)in subparagraph
			 (B), by striking the period at the end and inserting the following: “;
			 and
						
							(C)the compensation
				disclosed pursuant to subparagraph (B) has been approved by, or is subject to
				the approval of, the court as reasonable when compared to individuals holding
				comparable positions at comparable companies in the same industry and not
				disproportionate in light of economic concessions by the debtor’s nonmanagement
				workforce during the
				case.
							.
					302.Limitations on
			 executive compensation enhancementsSection 503(c) of title 11, United States
			 Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 , a senior executive officer, or any of the 20 next most highly
			 compensated employees or consultants after an
			 insider;
					(B)by inserting
			 or for the payment of performance or incentive compensation, or a bonus
			 of any kind, or other financial returns designed to replace or enhance
			 incentive, stock, or other compensation in effect before the date of the
			 commencement of the case, after remain with the debtor’s
			 business,; and
					(C)by inserting
			 “clear and convincing” before “evidence in the record”; and
					(2)by amending
			 paragraph (3) to read as follows:
					
						(3)other transfers or
				obligations, to or for the benefit of insiders, senior executive officers,
				managers, or consultants providing services to the debtor, in the absence of a
				finding by the court, based upon clear and convincing evidence, and without
				deference to the debtor’s request for such payments, that such transfers or
				obligations are essential to the survival of the debtor’s business or (in the
				case of a liquidation of some or all of the debtor’s assets) essential to the
				orderly liquidation and maximization of value of the assets of the debtor, in
				either case, because of the essential nature of the services provided, and then
				only to the extent that the court finds such transfers or obligations are
				reasonable compared to individuals holding comparable positions at comparable
				companies in the same industry and not disproportionate in light of economic
				concessions by the debtor’s nonmanagement workforce during the
				case.
						.
				303.Assumption of
			 executive benefit plansSection 365 of title 11, United States Code,
			 is amended—
				(1)in subsection (a),
			 by striking and (d) and inserting (d), (q), and
			 (r); and
				(2)by adding at the
			 end the following:
					
						(q)No deferred compensation arrangement for
				the benefit of insiders, senior executive officers, or any of the 20 next most
				highly compensated employees of the debtor shall be assumed if a defined
				benefit plan for employees of the debtor has been terminated pursuant to
				section 4041 or 4042 of the Employee Retirement Income Security Act of 1974, on
				or after the date of the commencement of the case or within 180 days before the
				date of the commencement of the case.
						(r)No plan, fund,
				program, or contract to provide retiree benefits for insiders, senior executive
				officers, or any of the 20 next most highly compensated employees of the debtor
				shall be assumed if the debtor has obtained relief under subsection (g) or (h)
				of section 1114 to impose reductions in retiree benefits or under subsection
				(d) or (e) of section 1113 to impose reductions in the health benefits of
				active employees of the debtor, or reduced or eliminated health benefits for
				active or retired employees within 180 days before the date of the commencement
				of the
				case.
						.
				304.Recovery of
			 executive compensationTitle
			 11, United States Code, is amended by inserting after section 562 the
			 following:
				
					563.Recovery of
				executive compensation
						(a)If a debtor has
				obtained relief under subsection (d) of section 1113, or subsection (g) of
				section 1114, by which the debtor reduces the cost of its obligations under a
				collective bargaining agreement or a plan, fund, or program for retiree
				benefits as defined in section 1114(a), the court, in granting relief, shall
				determine the percentage diminution in the value of the obligations when
				compared to the debtor’s obligations under the collective bargaining agreement,
				or with respect to retiree benefits, as of the date of the commencement of the
				case under this title before granting such relief. In making its determination,
				the court shall include reductions in benefits, if any, as a result of the
				termination pursuant to section 4041 or 4042 of the Employee Retirement Income
				Security Act of 1974, of a defined benefit plan administered by the debtor, or
				for which the debtor is a contributing employer, effective at any time on or
				after 180 days before the date of the commencement of a case under this title.
				The court shall not take into account pension benefits paid or payable under
				such Act as a result of any such termination.
						(b)If a defined
				benefit pension plan administered by the debtor, or for which the debtor is a
				contributing employer, has been terminated pursuant to section 4041 or 4042 of
				the Employee Retirement Income Security Act of 1974, effective at any time on
				or after 180 days before the date of the commencement of a case under this
				title, but a debtor has not obtained relief under subsection (d) of section
				1113, or subsection (g) of section 1114, then the court, upon motion of a party
				in interest, shall determine the percentage diminution in the value of benefit
				obligations when compared to the total benefit liabilities before such
				termination. The court shall not take into account pension benefits paid or
				payable under title IV of the Employee Retirement Income Security Act of 1974
				as a result of any such termination.
						(c)Upon the
				determination of the percentage diminution in value under subsection (a) or
				(b), the estate shall have a claim for the return of the same percentage of the
				compensation paid, directly or indirectly (including any transfer to a
				self-settled trust or similar device, or to a nonqualified deferred
				compensation plan under section 409A(d)(1) of the Internal Revenue Code of
				1986) to any officer of the debtor serving as member of the board of directors
				of the debtor within the year before the date of the commencement of the case,
				and any individual serving as chairman or lead director of the board of
				directors at the time of the granting of relief under section 1113 or 1114 or,
				if no such relief has been granted, the termination of the defined benefit
				plan.
						(d)The trustee or a
				committee appointed pursuant to section 1102 may commence an action to recover
				such claims, except that if neither the trustee nor such committee commences an
				action to recover such claim by the first date set for the hearing on the
				confirmation of plan under section 1129, any party in interest may apply to the
				court for authority to recover such claim for the benefit of the estate. The
				costs of recovery shall be borne by the estate.
						(e)The court shall
				not award postpetition compensation under section 503(c) or otherwise to any
				person subject to subsection (c) if there is a reasonable likelihood that such
				compensation is intended to reimburse or replace compensation recovered by the
				estate under this
				section.
						.
			305.Preferential
			 compensation transferSection
			 547 of title 11, United States Code, is amended by adding at the end the
			 following:
				
					(j)The trustee may avoid a transfer to or for
				the benefit of an insider (including an obligation incurred for the benefit of
				an insider under an employment contract) made in anticipation of bankruptcy, or
				a transfer made in anticipation of bankruptcy to a consultant who is formerly
				an insider and who is retained to provide services to an entity that becomes a
				debtor (including an obligation under a contract to provide services to such
				entity or to a debtor) made or incurred on or within 1 year before the filing
				of the petition. No provision of subsection (c) shall constitute a defense
				against the recovery of such transfer. The trustee or a committee appointed
				pursuant to section 1102 may commence an action to recover such transfer,
				except that, if neither the trustee nor such committee commences an action to
				recover such transfer by the time of the commencement of a hearing on the
				confirmation of a plan under section 1129, any party in interest may apply to
				the court for authority to recover the claims for the benefit of the estate.
				The costs of recovery shall be borne by the
				estate.
					.
			IVOther
			 Provisions
			401.Union proof of
			 claimSection 501(a) of title
			 11, United States Code, is amended by inserting , including a labor
			 organization, after A creditor.
			402.Exception from
			 automatic staySection 362(b)
			 of title 11, United States Code, is amended—
				(1)in paragraph (27),
			 by striking and at the end;
				(2)in paragraph (28),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the end the following:
					
						(29)of the commencement or continuation of a
				grievance, arbitration, or similar dispute resolution proceeding established by
				a collective bargaining agreement that was or could have been commenced against
				the debtor before the filing of a case under this title, or the payment or
				enforcement of an award or settlement under such
				proceeding.
						.
				
